Citation Nr: 0608988	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  04-03 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the human 
immunodeficiency virus (HIV).

2.  Entitlement to service connection for arteriosclerotic 
heart disease status post-angioplasty times three.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from August 1983 to April 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The veteran testified at a Travel Board hearing in December 
2005 before the undersigned Veterans Law Judge.  Transcripts 
of the Board and RO hearing testimony are associated with the 
claims file.

The veteran requested the undersigned to hold the record open 
for 60 days so that he could submit additional evidence.  In 
January 2006, the Board received additional evidence from the 
veteran, for which he waived initial RO review and 
consideration.  In light of the veteran's waiver, the Board 
may properly consider the evidence in this decision.  See 
Disabled American Veterans, et al v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims and fulfilled the duty to assist him 
in developing that evidence.

2.  The preponderance of the probative evidence indicates 
that HIV is not related to an in-service disease or injury, 
or a service-connected disability.

3.  The preponderance of the probative evidence indicates 
that a heart disorder, to include arteriosclerotic heart 
disease, is not related to an in-service disease or injury, 
or a service-connected disability.


CONCLUSIONS OF LAW

1.  HIV was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2005).

2.  Arteriosclerotic heart disease was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101(3), 1110, 1112, 1113, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a). (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); see also Pele grini, 18 Vet. App. at 121.

In this case, in an October 2002 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim for service connection, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence in his possession that pertains to the 
claim.  

In addition, the veteran was provided with a copy of the 
appealed rating decision, as well as a December 2003 
Statement of the Case (SOC).  These documents provided him 
with notice of the law and governing regulations, as well as 
the reasons for the determinations made regarding his claim.  
By way of these documents, he also was specifically informed 
of the cumulative evidence already having been previously 
provided to VA or obtained by VA on the veteran's behalf.  
Therefore, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, VA outpatient treatment 
reports and examination reports, private treatment records of 
the providers identified by him, and the transcripts of the 
RO and Board hearings.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claim for service connection, any 
question as to an appropriate evaluation or effective date to 
be assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; Mayfield, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Factual background

HIV.  At the RO and Board hearings, the veteran related that 
he believes he contracted HIV during his active service.  He 
related that, beginning within a few weeks of entering active 
service, he succumbed to peer pressure to engage in sexual 
acts with prostitutes, either at brothels or when prostitutes 
were brought to the barracks.

The service medical records reflect no findings for 
complaints, findings, or treatment for HIV.  A January 1989 
laboratory report reflects that the veteran's blood sample 
collected in December 1988 tested negative for HIV.  The 
December 1988 Report of Medical History reflects that the 
veteran denied any history of sexually transmitted disease.  
The December 1988 Physical Examination Report for Separation 
from active service reflects that the examiner noted that the 
veteran's urinalysis revealed a positive white blood cell 
count, but it was subsequently reported as clear.  The report 
reflects that the serology was non-reactive, and that the 
examiner assessed all areas as normal.  The veteran was 
deemed physically fit for separation.

A mid-January 1989 entry in the service medical records 
reflect that the veteran presented with complaints of a clear 
penile discharge only on urination during the prior month.  
He denied any dysuria.  The entry referenced that bacteria 
was found in a recent urine sample, inferentially the 
positive white blood cell count noted on the separation 
physical examination report.  Examination revealed the penile 
shaft to be within normal limits and no discharge was noted.  
The entry reflects positive rods and other illegible 
handwriting.  The urinalysis was negative.

The examiner rendered an assessment of non-specific 
urethritis and a venereal disease protocol of medication was 
started.

The veteran filed for VA benefits in December 1989.  The 
February 1990 VA examination report reflects that the 
veteran's history included prostatitis-urinary tract 
infections.  It reflects no notation of the veteran having 
reported that he was HIV-positive.  Examination of his mouth 
revealed no oral lesions, and his genitourinary system was 
normal.

The February 1990 VA genitourinary consult reflects that the 
examiner noted the veteran to have had urethral discharges on 
several occasions in service, and that they disappeared after 
a regimen of antibiotics, as well as the veteran's treatment 
for prostate problems, and that tests for venereal disease 
were negative.  The consult reflects that the veteran related 
that, since his separation from service, he had noticed 
"stuff" in his urine, which the examiner noted probably was 
mucus.  The veteran was hospitalized after service for 
epididymitis.  Physical examination revealed no trace of 
epididymitis.  The secretion specimen from massage of the 
prostate was inadequate for a full report, but no pus was 
found.  The urinalysis result was normal.  The examiner 
opined that the veteran had no current genitourinary 
pathology, but that he should have his prostate regularly 
checked.

The veteran related at the November 2003 RO hearing that he 
was diagnosed with HIV in 1990, and that he could not 
remember the month.  At the Travel Board hearing, he related 
that, in January 1990, he experienced night sweats without a 
fever, and his private provider suggested he get tested for 
HIV.  He was tested by the Health Department in Orlando, 
Florida.  He noted at the RO hearing that he was unable to 
provide any documentation of the test.

In a December 2005 report, G.B., M.D., the veteran's private 
provider, related that studies of HIV-positive patients, 
primarily healthcare workers who experienced a single 
accidental exposure in the workplace, showed that the average 
time to seroconversion was six to 12 weeks.  Approximately 90 
percent of the patients would have seroconversion within six 
months, a few rare cases showed up to one year for the test 
to become positive.  Dr. B rendered no opinion or comment as 
to whether the veteran contracted HIV during his active 
service.

The veteran's VA treatment records reflect that his HIV is 
asymptomatic.

Heart.  The service medical records reflect no entries for 
findings, complaints, or treatment for a heart disorder or 
heart-related symptoms, to include hypertension.  The 
December 1988 Report of Medical History reflects that he 
denied any history of shortness of breath, pain or pressure 
in the chest, palpitation or pounding heart, or heart 
trouble.  His blood pressure reading at the physical 
examination for separation was 102/70.  As noted above, all 
areas were assessed as normal.  The report reflects that 
dietary counseling was recommended, but no reason was 
recorded.

The February 1990 VA examination report reflects that the 
veteran's history included high blood pressure.  The veteran 
related that a December 1989 routine examination showed him 
to have borderline high blood pressure, and he was told to 
discontinue salt and exercise regularly.  He related that his 
readings at home had been borderline, and that he was on no 
medication.  Physical examination revealed the veteran's 
heart to manifest regular rate and rhythm without murmur.  
His blood pressure reading was 124/80.  Chest X-ray study was 
negative.  The examiner did not diagnose any heart disorder 
and noted history of borderline high blood pressure.

Private treatment records reflect that the veteran was 
diagnosed with coronary artery disease in January 2000.  The 
private treatment records also reflect that he has undergone 
angioplasty on three occasions, and that his diagnosis 
includes unstable angina.  None of the private treatment 
records related to the veteran's heart disorder associated 
with the claims file reflect any opinion or comment to the 
effect that his heart disorder is related to his active 
service.

At the RO hearing, the veteran related that, looking back on 
his active service, he had symptoms while doing physical 
training that he now believes to have been related to his 
heart.  He explained that he always thought heart symptoms 
would involve chest pains which one would feel in the arms, 
and that he did not know it could manifest as soreness of the 
neck or in the jaw, as there are so many other symptoms.

At the Board hearing, the veteran related that he believed 
that the hypertension he manifested in 1990 was related to 
heart symptoms.  He also related that, during the period of 
the 1990s, a private provider was monitoring his blood 
pressure, and that he would seek to obtain those records.  
Parenthetically, the Board notes that the additional evidence 
the veteran submitted does not reflect any records from that 
period.

The VA treatment records associated with the claims file 
reflects management and medication of the veteran's heart 
disorder.  They do not reflect any opinion or comment to the 
effect that the veteran's heart disorder is related to his 
active service.

Relevant law and regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and cardiovascular disease, 
including hypertension, becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§  3.307, 3.309.

Analysis

The veteran is entitled to the benefit of the doubt where the 
evidence in favor of service connection and against service 
connection is roughly in balance.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990); see also Almany v. Brown, 9 Vet. App. 518, 519 
(1996).  The determination as to whether the requirements for 
service connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once the evidence 
is assembled, the Board is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  If so, the claim is denied.  If the evidence supports 
the claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 
F.3d 1361, 1365-66 (Fed. Cir. 2001).  If the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.


Lay persons may relate symptoms they observed, but they may 
not render an opinion on matters which require medical 
knowledge, such as the underlying condition which is causing 
the symptoms observed.  See Edenfield v. Brown, 8 Vet. App. 
384, 388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

HIV.  HIV is not among the diseases or conditions listed as 
eligible for service connection on a presumptive basis.  See 
38 C.F.R. § 3.309(a).  Thus, in order for the veteran to 
receive the benefit he seeks, there must be evidence of 
either continuity of symptoms or evidence of a chronic 
disorder.  The Board finds that the claims file reflects no 
such evidence.

Initially, while the Board has reviewed the veteran's oral 
history on the inception of his infected status, the claims 
file reflects no documentary evidence as to when the veteran 
was definitively diagnosed as HIV-positive.  All of the 
medical evidence of record reflects the diagnosis by history 
provided by the veteran.  Even assuming that he was diagnosed 
in 1990 as claimed, however, there is no competent medical 
evidence that he manifested HIV while in active service, or 
that such was due to infection or exposure therein.

As set forth above, the veteran tested negative for HIV in 
December 1988, shortly before his separation from active 
service.  Although he manifested genitourinary symptomatology 
after that test, it was not diagnosed as a sexually 
transmitted disease, as noted in the 1990 VA urology consult.  
The Board also notes that an August 1990 rating decision 
noted the veteran's treatment for acute episodes of 
prostatitis while in active service but denied service 
connection due to no then current pathology.  Thus, there is 
no evidence of any in-service symptoms related to HIV or 
continuity of such symptoms.

The Board notes the veteran's belief and assertions that he 
was infected while still in active service and only the 
limitations of the then prevailing technology precluded his 
diagnosis, but there is no showing that he has any medical 
training to offer an opinion in this regard.  Laypersons may 
relate symptoms they observe, but, in this case, there is no 
evidence that the veteran is qualified to render a competent 
opinion on such matters.

Dr. B's report only provided the state of the medical 
literature on the average time between a known one-time 
exposure to HIV and detectability.  His report did not relate 
any of those data to the veteran's case or otherwise reflect 
any opinion to the effect that the veteran contracted HIV 
during his active service.

Thus, the Board finds that the preponderance of the evidence 
is against service connection for HIV.  38 C.F.R. § 3.303.


Heart.  The claims file reflects no evidence of heart-related 
symptoms in active service or within one year of active 
service.  The Board notes that an August 1990 rating decision 
denied service connection for hypertension, as there was, and 
is, no evidence of high blood pressure during the veteran's 
active service or within one year of active service, except 
for the veteran's lay opinion.  The veteran was not diagnosed 
with heart disease until approximately 10 years after his 
active service.  The Board also notes that an August 2001 
private treatment record related to his heart disease 
reflects that he denied any history of hypertension.

Thus, in the absence of any evidence of heart disease having 
manifested during active service or within one year of active 
service, and the absence of any evidence of a nexus between 
the veteran's heart disease and his active service, the Board 
is constrained to find that the preponderance of the evidence 
is against service connection both on a presumptive and 
direct basis. 38 C.F.R. §§ 3.303, 3.307, 3.309(a). 



ORDER

Entitlement to service connection for HIV is denied.

Entitlement to service connection for arteriosclerotic heart 
disease status post-angioplasty times three is denied.




____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


